UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7105



In Re: HERBERT CHAVIS,

                                                         Petitioner.


       On Petition for Writ of Mandamus.   (3:07-cv-00291)


Submitted:   November 28, 2007        Decided:     December 17, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Herbert Chavis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herbert Chavis petitions for a writ of mandamus seeking

an order compelling the district court to vacate his 1997 state

court convictions and remand to the trial court for a new trial.

We conclude that Chavis is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus is a

drastic    remedy    and   should   be      used   only   in    extraordinary

circumstances.      Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            Mandamus relief is available only where there is no other

available remedy.      In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001).    Here, Chavis had other means of obtaining relief; namely,

through a collateral attack on his conviction.                 Therefore, the

relief sought by Chavis is not available by way of mandamus.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for writ of mandamus.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               PETITION DENIED




                                    - 2 -